Chief Justice E-obertsok
delivered the Opinion of the Court.
This Is a traverse ease. — After the papers bad been regularly filed in the circuit court, the traversors, who liad been defendants in the country, moved the court to quash the inquisition and the sheriff’s return on the war-, rant, because, as they alleged, the service of the warrant was made a few feet beyond the boundary line of the county in which the warrant was returnable, and because,as also alleged, the warrant had not been executed three days prior to the inquisition. The court accordingly did quash the warrant and the inquisition, and gave 'a judgment against the traversee for costs.
Such a judgment cannot be sustained. As the traver-sors had appeared on the trial in the country, and had traversed the inquisition, and taken the caso into the cir*469cuit court, they could not, in that court, object to the Wárrant, or even to a want of any service whatever.
This and analogous points have been so often decided by this court, and depend on such obvious principles, that it would be an useless waste of time to resort to reasoning or to authorities on the subject.
Judgment reversed, and cause remanded.